 
 
EXHIBIT 10.5



SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (hereinafter “Separation Agreement”) is made and
entered into by and between JOSEPH J. KADOW (“Employee”) and OSI RESTAURANT
PARTNERS, LLC (“Employer”). In consideration of the mutual promises set forth
below, Employer and Employee agree as follows:


1.
Employer will provide Employee with good and valuable consideration as specified
below in return for Employee’s execution of this Separation Agreement.



2.
Employee promises and obligates himself to perform the following covenants under
this Separation Agreement:



a.)
Employee agrees his employment with Employer is severed effective July 15, 2019
(“Separation Date”) and that certain Officer Employment Agreement by and between
the Employee and the Employer dated effective June 14, 2007, as amended
(“Employment Agreement”), is terminated as of the Separation Date.



b.)
Employee was awarded 9,272 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) (“BBI”) performance share units (the “2017 Performance Share Units”)
pursuant to that certain Agreement with a grant date of February 24, 2017 (the
“2017 Agreement”). Employee agrees none of the 2017 Performance Share Units are
vested and all are hereby forfeited, cancelled, terminated and deemed null and
void ab initio as of the Separation Date. The 2017 Agreement is hereby
forfeited, cancelled, terminated and deemed null and void ab initio as of the
Separation Date.



c.)
Employee was awarded 6,573 BBI performance share units (the “2018 Performance
Share Units”) pursuant to that certain Agreement with a grant date of February
23, 2018 (the “2018 Agreement”). Employee agrees none of the 2018 Performance
Share Units are vested and all are hereby forfeited, cancelled, terminated and
deemed null and void ab initio as of the Separation Date. The 2018 Agreement is
hereby forfeited, cancelled, terminated and deemed null and void ab initio as of
the Separation Date.



d.)
Employee was awarded 8,942 BBI performance share units (the “2019 Performance
Share Units”) pursuant to that certain Agreement with a grant date of February
19, 2019 (the “2019 Agreement”). Employee agrees none of the 2019 Performance
Share Units are vested and all are hereby forfeited, cancelled, terminated and
deemed null and void ab initio as of the Separation Date. The 2019 Agreement is
hereby forfeited, cancelled, terminated and deemed null and void ab initio as of
the Separation Date.



e.)
Employee was granted the option to purchase 24,331 shares of the common stock of
BBI (the “2014 Options”) pursuant to that certain Option Agreement with a grant
date of February 27, 2014 (the “2014 Option Agreement”). Employee agrees all
24,331 shares of the 2014 Options are vested and unexercised, and shall



 
Page 1 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 



remain vested and exercisable for 365 calendar days following the Separation
Date. Employee agrees the 2014 Option Agreement is hereby cancelled, terminated
and deemed null and void ab initio effective as of 12:01 a.m. (Tampa time) on
the one-year anniversary of the Separation Date.


f.)
Employee was granted the option to purchase 24,510 shares of the common stock of
BBI (the “2015 Options”) pursuant to that certain Option Agreement with a grant
date of February 26, 2015 (the “2015 Option Agreement”). Employee agrees all
24,510 shares of the 2015 Options are vested and unexercised, and shall remain
vested and exercisable for 365 calendar days following the Separation Date.
Employee agrees the 2015 Option Agreement is hereby cancelled, terminated and
deemed null and void ab initio effective as of 12:01 a.m. (Tampa time) on the
one-year anniversary of the Separation Date.



g.)
Employee was granted the option to purchase 35,165 shares of the common stock of
BBI (the “2016 Options”) pursuant to that certain Option Agreement with a grant
date of February 25, 2016 (the “2016 Option Agreement”). Employee agrees that
17,582 shares of the 2016 Options were previously vested and exercised. Employee
agrees that 8,791 shares of the 2016 Options are vested and which are
unexercised shall remain vested and exercisable for 365 calendar days following
the Separation Date. Employee agrees the remaining 8,792 shares of the 2016
Options are unvested and hereby forfeited, cancelled, terminated and deemed null
and void ab initio as of the Separation Date. Employee agrees the 2016 Option
Agreement is hereby cancelled, terminated and deemed null and void ab initio
effective as of 12:01 a.m. (Tampa time) on the one-year anniversary of the
Separation Date. For clarification, the 2016 Option Agreement will continue only
with respect to the 8,791 vested and unexercised shares of the 2016 Options and
only until the one-year anniversary of the Separation Date.



h.)
Employee was granted the option to purchase 30,000 shares of the common stock of
BBI (the “2017 Options”) pursuant to that certain Option Agreement with a grant
date of February 24, 2017 (the “2017 Option Agreement”). Employee agrees 7,500
shares of the 2017 Options were previously vested and exercised. Employee agrees
that 7,500 shares of the 2017 Options are vested and which are unexercised shall
remain vested and exercisable for 365 calendar days following the Separation
Date. Employee agrees the remaining 15,000 shares of the 2017 Options are
unvested and hereby forfeited, cancelled, terminated and deemed null and void ab
initio as of the Separation Date. Employee agrees the 2017 Option Agreement is
hereby cancelled, terminated and deemed null and void ab initio effective as of
12:01 a.m. (Tampa time) on the one-year anniversary of the Separation Date. For
clarification, the 2017 Option Agreement will continue only with respect to the
7,500 vested and unexercised shares of the 2017 Options and only until the
one-year anniversary of the Separation Date.



i.)
Employee was granted the option to purchase 20,840 shares of the common stock of
BBI (the “2018 Options”) pursuant to that certain Option Agreement with a grant
date of February 23, 2018 (the “2018 Option Agreement”). Employee



 
Page 2 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 



agrees that 5,210 shares of the 2018 Options are vested and which are
unexercised shall remain vested and exercisable for 365 calendar days following
the Separation Date. Employee agrees the remaining 15,630 shares of the 2018
Options are unvested and hereby forfeited, cancelled, terminated and deemed null
and void ab initio as of the Separation Date. Employee agrees the 2018 Option
Agreement is hereby cancelled, terminated and deemed null and void ab initio
effective as of 12:01 a.m. on the one-year anniversary of the Separation Date.
For clarification, the 2018 Option Agreement will continue only with respect to
the 5,210 vested and unexercised shares of the 2018 Options and only until the
one-year anniversary of the Separation Date.


j.)
Employee was granted the option to purchase 30,982 shares of the common stock of
BBI (the “2019 Options”) pursuant to that certain Option Agreement with a grant
date of February 19, 2019 (the “2019 Option Agreement”). Employee agrees none of
the 2019 Options are vested and all are hereby forfeited, cancelled, terminated
and deemed null and void ab initio as of the Separation Date. The 2019 Option
Agreement is hereby cancelled, terminated and deemed null and void ab initio as
of the Separation Date.



k.)
Employee was awarded 15,085 BBI restricted stock units (the “2016 Restricted
Stock”) pursuant to that certain Restricted Stock Agreement with a grant date of
February 25, 2016 (the “2016 Restricted Stock Agreement”). Employee agrees
11,313 shares of the 2016 Restricted Stock units were previously vested and
distributed. Employee agrees 3,772 of the 2016 Restricted Stock units are
unvested and hereby forfeited, cancelled, terminated and deemed null and void ab
initio as of the Separation Date. The 2016 Restricted Stock Agreement is hereby
forfeited, cancelled, terminated and deemed null and void ab initio as of the
Separation Date.



l.)
Employee was awarded 12,594 BBI restricted stock units (the “2017 Restricted
Stock”) pursuant to that certain Restricted Stock Agreement with a grant date of
February 24, 2017 (the “2017 Restricted Stock Agreement”). Employee agrees 6,297
of the 2017 Restricted Stock units were previously vested and distributed.
Employee agrees 1,216 of the 2017 Restricted Stock units will vest on the
Separation Date and be distributed. Employee agrees the remaining 5,081 of the
2017 Restricted Stock units are and will remain unvested and are hereby
forfeited, cancelled, terminated and deemed null and void ab initio as of the
Separation Date. The 2017 Restricted Stock Agreement is hereby forfeited,
cancelled, terminated and deemed null and void ab initio as of the Separation
Date.



m.)
Employee was awarded 8,889 BBI restricted stock units (the “2018 Restricted
Stock”) pursuant to that certain Restricted Stock Agreement with a grant date of
February 23, 2018 (the “2018 Restricted Stock Agreement”). Employee agrees 2,224
of the 2018 Restricted Stock units were previously vested and distributed.
Employee agrees 866 of the 2018 Restricted Stock units will vest on the
Separation Date and be distributed. Employee agrees the remaining 5,809 of the
2018 Restricted Stock units are and will remain unvested and are hereby
forfeited, cancelled, terminated and deemed null and void ab initio as of the
Separation Date.



 
Page 3 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 



The 2018 Restricted Stock Agreement is hereby forfeited, cancelled, terminated
and deemed null and void ab initio as of the Separation Date.


n.)
Employee was awarded 11,923 BBI restricted stock units (the “2019 Restricted
Stock”) pursuant to that certain Restricted Stock Agreement with a grant date of
February 19, 2019 (the “2019 Restricted Stock Agreement”). Employee agrees 1,590
of the 2019 Restricted Stock units will vest on the Separation Date and be
distributed. Employee agrees the remaining 10,333 of the 2019 Restricted Stock
units are and will remain unvested and are hereby forfeited, cancelled,
terminated and deemed null and void ab initio as of the Separation Date. The
2019 Restricted Stock Agreement is hereby forfeited, cancelled, terminated and
deemed null and void ab initio as of the Separation Date.



o.)
Employee waives and relinquishes any rights that Employee may have to claim
reimbursement from Employer and its Releasees (as defined below) for attorney’s
fees, litigation costs or expenses that Employee may have incurred in the course
of obtaining legal advice on any matter related to Employer, except as otherwise
expressly provided for in Section 3(e).



p.)
Employee waives and disclaims any right to any damages, compensation, or other
personal relief that may be recovered at any time after the execution of this
Separation Agreement as a result of any proceeding arising out of or related to
the employment relationship that is brought under the jurisdiction or authority
of the Equal Employment Opportunity Commission (“EEOC”), the Florida Commission
on Human Relations, the U.S. Department of Labor, or any other local, state, or
federal court or agency. If any such agency or court assumes jurisdiction of or
files any complaint, charge, or proceeding against Employer or its Releasees,
Employee shall request such agency or court to dismiss or withdraw from the
matter. Notwithstanding any other term or provision of this Separation
Agreement, nothing in this Separation Agreement is intended or shall be
construed to prohibit Employee, with or without notice to the Employer or
Employer’s Releasees, from filing a charge with, directly communicating with or
participating in any investigation or proceeding conducted by any local, state
or federal agency regarding any possible law violation. Employee acknowledges
and agrees, however, that, except with respect to any award pursuant to Section
21F of the Securities Exchange Act of 1934, as amended, or any award
administered by the U.S. Occupational Safety and Health Administration, Employee
waives any right to monetary damages, attorneys’ fees, costs and equitable
remedies related to or arising from any such charge, or ensuing complaint or
lawsuit, filed by Employee or on Employee’s behalf.



q.)
Employee agrees that he will not disparage Employer or its Releasees in any way
to any person or entity. Notwithstanding this provision, in the unlikely event
that Employee is subpoenaed as part of a government entity’s investigation of
Employer, Employee may provide truthful information about his employment to the
government entity without violating this Separation Agreement.





 
Page 4 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 



r.)
For a two-year period commencing on the date Employee executes this Separation
Agreement, except as is the result of a broad solicitation that is not targeting
employees of Employer or any of its affiliates or their franchisees, Employee
shall not offer employment to, or hire, any employee of Employer or any of its
affiliates or their franchisees, or otherwise directly or indirectly solicit or
induce any employee of Employer or any of its affiliates or their franchisees to
terminate his or her employment with the Employer or any of its affiliates or
their franchisees; nor shall Employee act as an officer, director, employee,
partner, independent contractor, consultant, principal, agent, proprietor, owner
or part owner, or in any other capacity, of or for any person or entity that
solicits or otherwise induces any employee of Employer or any of its affiliates
or their franchisees to terminate his or her employment with Employer or any of
its affiliates or their franchisees. This prohibition on solicitation shall
include but not be limited to any employee of Employer or its affiliates
assigned to Employer’s Restaurant Support Center in Tampa, Florida, except for
non-management personnel recruited through general solicitations in print or
other media.



s.)
Employee agrees to submit all requests for reimbursement no later than two weeks
after the Separation Date. Employer reserves the right to deny requests for
reimbursement made more than two weeks after the Separation Date. Reimbursement
eligibility will be determined consistent with Employer’s usual policies and
procedures.



t.)
Employee agrees this Separation Agreement shall serve as Employee’s resignation
from any and all director, officer or other positions Employee has held at any
time for or on behalf of the Employer and/or Employer’s affiliates.



u.)
Employee shall comply with all other terms of this Separation Agreement as
provided for herein.



3.
As consideration for the promises made by Employee in this Separation Agreement,
Employer promises and obligates itself to perform the following covenants under
this Separation Agreement:



a.)
Employer shall pay Employee a lump sum severance payment in the gross amount of
$955,000 (the “Cash Payment”) less legal deductions and withholdings, subject to
Section 12 below.



b.)
Employer shall pay Employee a lump sum of $18,291.24, after taxes, which
reflects an amount equivalent to the premium payments for Employee to elect 18
months of continuing coverage of his benefits pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), which amount shall be payable
irrespective of whether Employee elects such coverage.



c.)
Employer shall send the payments described in Sections 3(a) and 3(b) above to
Employee’s home address within 10 days after the expiration of the Revocation
Period referenced in Section 5 below.



 
Page 5 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 





d.)
Employer agrees that Employer will not disparage Employee in any way to any
person or entity. Notwithstanding this provision, in the unlikely event that
Employer is subpoenaed as part of a government entity’s investigation, Employer
may provide truthful information to the government entity without violating this
Separation Agreement.



e.)
Subject to applicable law, Employer or its affiliate shall indemnify Employee to
the maximum extent permitted by BBI’s Bylaws and Certificate of Incorporation,
including, if applicable, under any directors and officers insurance policies,
for any acts or decisions of Employee made in good faith while performing
services in Employee’s capacity as an officer of the Employer.



f.)
Employer shall comply with all other terms of this Separation Agreement as
provided for herein.



4.
Employee shall have a period of 21 calendar days (the “Consideration Period”)
from the date he is presented with this Separation Agreement to consider the
Separation Agreement’s terms and consequences before executing the Separation
Agreement. Employee is not required to let the full Consideration Period elapse
before executing the Separation Agreement; rather, the Separation Agreement may
be executed on any date within the Consideration Period, and any changes to this
Separation Agreement, whether material or immaterial, will not re-start the
Consideration Period.



5.
Employee and Employer agree that Employee may revoke the Separation Agreement
for any reason at any time during the seven calendar days immediately following
Employee’s execution of the Separation Agreement (the “Revocation Period”). To
revoke this Separation Agreement, Employee must cause written notice of his
intent to revoke this Separation Agreement to be delivered to Pablo Brizi at
Employer’s Restaurant Support Center, 2202 N. Westshore Boulevard, 5th Floor,
Tampa, FL 33607 within the Revocation Period. This Separation Agreement shall
not become effective or enforceable until the Revocation Period has expired
without such notice having been delivered to Employer in the specified manner.



6.
Acting for himself, his heirs, personal representatives, administrators and
anyone claiming by or through him or them, except as provided in Section 3(e)
above and with respect to the Policy and Policy Agreement (each as defined in
Section 15), Employee unconditionally and irrevocably releases, acquits and
forever discharges Employer and its Releasees (as defined below) from any and
all Claims (as defined below) that Employee (or any person or entity claiming
through Employee) may have against Employer or its Releasees as of the date of
this Separation Agreement.



7.
Acting for itself, and anyone claiming by or through it or them, Employer
unconditionally and irrevocably releases, acquits and forever discharges
Employee and his heirs, personal representatives and administrators, from any
and all Claims (as defined below) that Employer (or any person or entity
claiming through Employer) may have against Employee as of the date of this
Separation Agreement.



 
Page 6 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 





8.
Definitions.



a.)
The phrases “Employer” or “Employer and its Releasees” shall mean OSI Restaurant
Partners, LLC and all of its parents (including, but not limited to, Bloomin’
Brands, Inc.), affiliates (including, but not limited to, OS Management, Inc.,
Outback Steakhouse of Florida, LLC, OS Restaurant Services, LLC, Bonefish Grill,
LLC, Carrabba’s Italian Grill, LLC, OS Prime, LLC, and OS Pacific, LLC), and all
of the past and present directors, officers, partners, shareholders,
supervisors, employees, representatives, successors, assigns, subsidiaries,
parents, and insurers of OSI Restaurant Partners, LLC and its parents and
affiliates.



b.)
The term “Claims” shall include lawsuits, causes of action, liabilities, losses,
damages, debts, demands, controversies, agreements, duties, obligations,
promises and rights of every kind. The term “Claims” shall include Claims
arising from any source, including but not limited to contracts, statutes,
regulations, ordinances, codes, or the common law, including claims arising
under the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq., as amended), the
Americans with Disabilities Act of 1990 (42 U.S.C. § 12101 et seq., as amended),
the Family Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq., as amended),
the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq., as amended), the
Lilly Ledbetter Fair Pay Act of 2009 (Pub.L. 111-2, S. 181), the Employee
Retirement Income Security Act of 1974 (ERISA) (29 U.S.C. § 1001 et seq., as
amended), 42 U.S.C. § 1981, the Age Discrimination in Employment Act of 1967 (as
amended), the continuation coverage provisions of the Omnibus Budget
Reconciliation Act of 1986 (29 U.S.C. § 623 et seq., as amended), the Florida
Civil Rights Act of 1992 (§ 760.01 et seq., Florida Statutes, as amended), and
all other federal, state, and local laws dealing with discrimination,
retaliation, wages, leave, benefits, or workplace policies, as well as claims
for unpaid wages, unpaid commissions, breach of contract, wrongful termination,
retaliation, intentional infliction of emotional distress, negligent hiring,
invasion of privacy, defamation, slander, assault, battery, or any other tort
arising out of or connected in any way to the employment relationship. The term
“Claims” shall include injuries or damage of any nature, regardless of whether
such injuries or damage arise from accident, illness, occupational disease,
negligence, intentional act, or some other origin. The term “Claims”
specifically includes third-party claims for indemnity or contribution against
Employer or its Releasees. The term “Claims” shall be construed to include any
and all Claims meeting the definitions in this subparagraph without regard to
whether those Claims are asserted or unasserted, known or unknown, ripe or
unripe, direct or indirect, conditional or unconditional.



9.
Employee acknowledges that no other wages, overtime, compensation, benefits, or
other amounts are due and owing.



10.
Employee represents that he has not sold, transferred, or assigned to a third
party any claims that he may have against Employer and its Releasees. Employee
represents that any claims that he may have against Employer and its Releasees
are unencumbered and otherwise



 
Page 7 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 



within his power to dispose of. Employee represents that he does not have any
pending lawsuits, claims, or actions against Employer and its Releasees, or that
if he does, he has fully disclosed such lawsuits, claims, or actions to Employer
prior to executing this Separation Agreement. Employee further represents that
he has not suffered any injuries, illnesses, or accidents in the course of his
employment other than those he has previously disclosed to Employer, and that
any previously disclosed injuries, illnesses, or accidents are included within
the scope of the claims settled by this Separation Agreement.


11.
For a one-year period commencing on the date Employee executes this Separation
Agreement, Employee shall not:



a.)
individually or jointly with others, directly or indirectly, whether for
Employee’s own account or for that of any other person or entity, engage in or
own or hold any ownership interest in:

i)
any franchisee of the Employer or its affiliates, or

ii)
any person or any entity engaged in any Competing Restaurant (as defined below)
business; or

b.)
act as an officer, director, employee, partner, independent contractor,
consultant, principal, agent, proprietor or in any other capacity for, nor lend
any assistance (financial or otherwise) or cooperation to, any such person or
entity.



It shall not be a violation of this non-competition clause for Employee to own a
three percent (3%) or less interest in any entity required to file periodic
reports with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, or successor statute.


For the purpose hereof, “Competing Restaurant” shall mean any casual dining
restaurant for which any of the following is true:


a.)
any of the following is used in its name:

i)
the word “steak” or any item of steak or any word that connotes steak;

ii)
the word “fish” or “seafood” or any word that connotes seafood;

iii)
the word “Italian” or any Italian word or any derivations thereof;

b.)
Steak, seafood or Italian food is regularly featured in its advertising or
marketing efforts; or

c.)
the sale of steak, seafood or Italian food constitutes twenty-five percent (25%)
or more of its entrée or main item sales computed on a dollar basis.



12.
If Employee violates the non-solicitation clause in Section 2(r) or the
non-competition clause in Section 11, Employee shall re-pay to Employer, within
30 calendar days from the date of Employer’s demand, the Cash Payment in Section
3(a) above.



13.
Employee has returned all property of Employer and its affiliates in Employee’s
possession, including but not limited to, training materials, laptop computers,
customer correspondence, sales information, company discount card and gift
cards. All such materials are the exclusive property of the Employer.





 
Page 8 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 



14.
Employee shall not, individually or jointly with others, for the benefit of the
Employee or any third party, publish, disclose, use or authorize anyone else to
publish, disclose or use any secret or confidential material or information
relating to any aspect of the business or operations of the Employer or any of
its affiliates, including, without limitation, any secret or confidential
information relating to the business, customers, trade or industrial practices,
trade secrets, technology, recipes, product specifications, restaurant operating
techniques and procedures, marketing techniques and procedures, financial data,
processes, vendors, franchisees and other information or know-how of the
Employer or any of its affiliates, except (i) to the extent required by law,
regulation or valid subpoena, or (ii) to the extent that such information or
material becomes publicly known or available through no fault of the Employee.



15.
Employer and Employee agree that the life insurance policy (number 90848002),
insuring the life of the Employee, which was issued by John Hancock Variable
Life Insurance Company (the “Policy”) and the related Split-Dollar Agreement
dated March 30, 2006 governing the respective rights and obligations of the
parties in and to the Policy (“Policy Agreement”) shall remain in full force and
effect subsequent to the Separation Date until such time as the Employer and
Employee mutually agree.



16.
Except with respect to the Policy and the Policy Agreement referenced in Section
15, any and all prior understandings or agreements between Employee and Employer
with respect to the subject matter of this Separation Agreement, including any
provisions of the Employment Agreement that purport to survive termination of
the Employment Agreement, are merged into this Separation Agreement, which fully
and completely expresses the entire agreement and understanding of the parties
with respect to the subject matter hereof. Notwithstanding this provision, this
Separation Agreement shall not in any way diminish any obligation, duty or
undertaking owed by the Employee to Employer because of any other contract or
agreement or law. The rights and releases given to Employer in this Separation
Agreement will be in addition to, and not in place of, any and all other rights
held by Employer by virtue of any other contract, agreement or undertaking, and
to that extent, the obligations of the Employee survive the execution of this
Separation Agreement.



17.
In addition to any rights and remedies Employer provided by law, Employer has
the right to set-off any amounts for any damages to Employer and/or its
affiliates caused by Employee’s noncompliance with this Separation Agreement,
including as related to the non-solicitation provision. Employer has the right
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against a breach or threatened breach by
Employee of any of the provisions of this Separation Agreement.



18.
This Separation Agreement cannot be orally amended, modified, or changed. No
change, amendment, or modification to the terms of this Separation Agreement
shall be valid unless such change, amendment, or modification is memorialized in
a written agreement between the parties that expressly references this
Separation Agreement and identifies the provisions herein that are to be
changed, amended, or modified. Such change, amendment, or modification must be
signed by Employee and by duly authorized officers or representatives of
Employer.





 
Page 9 of 10
 Employee Initials:   /s/ JK  

        

--------------------------------------------------------------------------------

 
 
 



19.
This Separation Agreement is made and entered into in the state of Florida, and
shall in all respects be interpreted, enforced and governed under the laws of
Florida. In the event of a breach of this Separation Agreement by either party,
the other party shall be entitled to seek enforcement of this Separation
Agreement exclusively before a state or federal court of competent jurisdiction
located in Hillsborough County, Florida, and the state and federal courts
located in Hillsborough County, Florida shall be deemed to have exclusive
jurisdiction and venue over any litigation related to or arising from this
Separation Agreement. This Separation Agreement shall not be construed to waive
any right of removal that may apply to any action filed in state court by either
party to this Separation Agreement.



20.
At the conclusion of any litigation or dispute arising out of or related to this
Separation Agreement, the prevailing party may recover, in addition to damages,
the costs and fees (including attorney's fees, paralegal fees, and expert fees)
reasonably incurred in connection with the litigation or dispute.



21.
The language of all parts of this Separation Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties. As used in this Separation Agreement, the singular
or plural shall be deemed to include the other whenever the context so indicates
or requires.



22.
Should any provision of this Separation Agreement be declared or be determined
by any court to be illegal or invalid, the remaining parts, terms or provisions
shall remain valid unless declared otherwise by the court. Any part, term or
provision which is determined to be illegal or invalid shall be deemed not to be
a part of this Separation Agreement.



23.
The parties agree that a true copy of this Separation Agreement may be used in
any legal proceeding in place of the original and that any such true copy shall
have the same effect as the original.



PLEASE READ CAREFULLY. THIS GENERAL SEPARATION AGREEMENT INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 
Executed at
Tampa, FL
this
31st
day of
July
, 2019.
 
 
 
 
 
 
 
 
 
 

 
/s/ Diana Orejuela
 
/s/ Joseph Kadow
 
 
Witness
 
Joseph J. Kadow, Employee
 
 
 
 
 
 

 
Executed at Tampa, Florida this
31st
day of
July
, 2019.
 
 
 
 
 
 
 
 

 
 
 
EMPLOYER
 
 
 
 
 
 
 
/s/ Diana Orejuela
By:
/s/ Kelly Lefferts
 
 
Witness
 
 
 



 
Page 10 of 10
 Employee Initials:   /s/ JK  

        